ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_06_EN.txt. 104

SEPARATE OPINION OF JUDGE PETREN
[Translation]

Although I found it unnecessary, hence inappropriate, for the Court to
reply to Question I, I voted on this question like my colleagues, since
abstention is not allowed. As for Question II, I find myself in agreement with
what I regard as the essential content of the answer given in the Advisory
Opinion, though unable to subscribe to certain parts of that answer.
Accordingly, while I was thus able to vote with the majority on Question II, I
append this statement of my separate opinion to the Court’s decision.

Like contentious proceedings, advisory proceedings may raise preliminary
questions which it is the duty of the Court to settle before giving its decision
on matters of substance. With regard to contentious cases, preliminary
questions concerning the Court’s competence or the admissibility of
applications were subjected to particular attention at the time of the revision
of the Rules effected in 1972. Under Article 67, paragraph 3, of the revised
Rules, the effect of an objection is to suspend the proceedings on the merits,
which are not to continue until after the Court has pronounced on the
objection. However, paragraph 7 of the same Article permits the Court,
instead of upholding or rejecting the objection, to declare that “the objection
does not possess, in the circumstances of the case, an exclusively preliminary
character”. This latter provision replaces the former paragraph 5 of Article
62, which authorized the Court simply to join preliminary objections to the
merits. The Court has thus shown its intention henceforth not to postpone
the definitive settlement of objections except in cases covered by the new
formula.

The preliminary questions which may arise in advisory proceedings are not
entirely of the same nature as those in contentious proceedings. Of course,
questions concerning the competence of the Court may also arise, since
Article 65, paragraph 1, of the Statute permits the Court to give an advisory
opinion only if the request emanates from a body authorized to make such a
request and relates to a legal question. The Statute does not however impose
on the Court an absolute obligation to give an opinion in all cases in which it
is competent to do so. Article 65, paragraph 1, leaves it free to refuse if it
considers that it is not proper to proceed. The question of the propriety of
giving an advisory opinion may thus play a part analogous to that of
admissibility in contentious proceedings. Finally, in advisory proceedings the
practice of the Court recognizes a third category of preliminary questions: if

96
WESTERN SAHARA (SEP. OP. PETREN) 105

it considers that the question on which its opinion is asked does not, as
formulated, lend itself to being answered by the Court, the Court regards
itself as free to reformulate the question.

The provisions of the Rules of Court concerning advisory proceedings are
very summary; the preliminary questions just referred to are not mentioned.
Article 87, paragraph 1, contains the following provision:

“In proceedings in regard to advisory opinions, the Court shall, in
addition to the provisions of Article 96 of the Charter and Chapter IV of
the Statute, apply the provisions of the Articles which follow. It shall also
be guided by the provisions of these Rules which apply in contentious
cases to the extent to which it recognizes them to be applicable; for this
purpose it shall above all consider whether the request for the advisory
opinion relates to a legal question actually pending between two or more
States.”

In proceedings in regard to advisory opinions, it appears no less desirable
than in contentious proceedings that preliminary questions should be settled
before any proceedings on the substantive issues. There would otherwise be a
risk that a reply to a preliminary question would cause the time and money
devoted to the proceedings on the substance to be wasted. That is why the
spirit and the letter of Article 87, paragraph 1, in my view require that the
provisions of the Rules concerning preliminary objections in contentious
cases should also be applied so far as possible in advisory proceedings.

In the present case, preliminary questions have been raised concerning
both the Court’s competence and the propriety of its exercise, and the
possible reframing of the questions submitted to the Court.

Before the opening of the oral proceedings on the substantive issues, the
Court indirectly touched on one of these questions, that of its competence,
when by its Order of 22 May 1975 it ruled on the applications by the
Moroccan and Mauritanian Governments for the appointment of judges ad
hoc. When accepting the Moroccan Government’s application, the Court
gave the following reason for its decision: |

“Whereas, for the purpose of the present preliminary issue of the
composition of the Court in the proceedings, the material submitted to
the Court indicates that, when resolution 3292 (XXIX) was adopted,
there appeared to be a legal dispute between Morocco and Spain
regarding the Territory of Western Sahara; that the questions contained
in the request for an opinion may be considered to be connected with
that dispute; and that, in consequence, for purposes of application of
Article 89 of the Rules of Court, the advisory opinion requested in that
resolution appears to be one ‘upon a legal question actually pending

CE]

between two or more States’.

Since the competence of the Court depends on the questions which are put to
it being legal ones, it goes without saying that the Court is competent to
entertain a request for advisory opinion on a legal question pending between

97
WESTERN SAHARA (SEP. OP. PETREN) 106

two or more States. The Order of 22 May 1975 therefore implies that the
Court regarded itself as competent, but only on a provisional basis. It stated
that, when General Assembly resolution 3292 (XXIX) was adopted, there
appeared to be a legal dispute. between Morocco and Spain regarding the
territory of Western Sahara, and it concluded, with the same absence of
certainty, that the advisory opinion appeared to have been requested upon a
legal question pending between two States. This was thus a sort of
side-stepping of the point, which imposed on the Court the duty to commit
itself on a preliminary question at a later stage.

The Order of 22 May 1975 raises a question of interpretation of Article 89
of the Rules which cannot be passed over. That Article provides that the
provisions of the Statute concerning the appointment of judges ad hoc apply
“if the advisory opinion is requested upon a legal question actually pending
between two or more States”. But what happens if the dispute contemplated
in the request for advisory opinion has ceased to exist at the time when the
Court takes its decision on the request for the appointment of a judge ad hoc?
The Order is confined to the situation existing on 13 December 1974, when the
resolution seeking the opinion of the Court was adopted by the General
Assembly. The Order was adopted, according to its text, in view of the
“material submitted to the Court”. This includes the written statements filed
by Spain, Morocco and Mauritania, and the statements made by the
representatives of those States and of Algeria during the public hearings (12
to 16 May.£975) devoted to the possible appointment of judges ad hoc. From
its examination of this material, the Court drew solely the conclusion that
they indicated “that, when resolution 3292 (XXIX) was adopted, there
appeared to be a legal dispute between Morocco and Spain regarding the
Territory of Western Sahara”. It did not seek to ascertain whether these
statements did not also reveal that the dispute which had perhaps existed on
13 December 1974 had disappeared. It would in such case have been
necessary to consider whether Article 89 of the Rules nevertheless required
the appointment of a judge ad hoc, which for my part I do not think it did. By
not considering the possible development of the situation between 13
December 1974, and 22 May 1975, the Order therefore contains a lacuna. In
particular, the question should have been examined whether in May 1975
there really was a legal dispute between Morocco and Spain as to the
categorization of Western Sahara as terra nullius at the time of its
colonization by Spain.

Further, it should be observed that Article 89 of the Rules only calls for
application of Article 31 of the Statute if a legal question pending between
two or more States is a matter of current reality. It does not refer to a dispute
which appears to exist. The Court did of course say, in its Advisory Opinion
on the Legal Consequences for States of the Continued Presence of South
Africa in Namibia (South West Africa) notwithstanding Security Council
Resolution 276 (1970), that the question of judges ad hoc had to be settled
before any argument on the preliminary objections, and that the decision

98
WESTERN SAHARA (SEP. OP. PETREN) 107

taken did not prejudge the competence of the Court if it were claimed, for
example, that there was no dispute (J.C.J. Reports 1971, pp. 25 f.). I am not
prepared to follow this reasoning. The appointment of a judge ad hoc is
definitive, and operates for the whole of the proceedings. To accept such an
appointment on the supposition that a dispute exists, but to leave in suspense
any definitive decision as to the existence of that dispute, involves serious
risks. First of all, if the ultimate decision is negative, and contrary to the
provisional assessment made by the Court, this will imply that there should
not have been any judge ad hoc. In addition, the judge ad hoc will be
permitted to take part in the final vote on the question upon which the Court
has made the legality of his presence on the Bench depend; it could even
happen that his own vote tipped the scale on the point.

In my opinion, the time has come for the Court to abandon a practice
which is capable of giving rise to such procedural anomalies. It would have all
the more reason to do so inasmuch as one of the principal objects of the
revision of the Rules adopted in 1972 was to avoid the replies to preliminary
questions being postponed to the end of the proceedings. At the hearings of
May 1975 the Court had before it the representatives of Mauritania and
Morocco, as also of Spain, and was in possession not only of the records of
the General Assembly concerning the question of the decolonization of
Western Sahara but also of the written statements in the proceedings to-
gether with their annexes. I venture to believe that, in such favourable
circumstances, the Court, by putting the appropriate questions to the
representatives of the three States concerned, could have obtained all the
information necessary to ascertain whether there existed any legal dispute or
disputes between them concerning Western Sahara. It would not then have
needed to postpone its reply to this question until the end of the proceedings
on the issues of substance.

It is furthermore my opinion that the Court should have defined the subject
of the questions put by the General Assembly in May 1975, when the
Members of the Court had already had time to familiarize themselves with the
contents of the General Assembly records. To what better source could the
Court have turned in order to appreciate the meaning of the questions? To
have defined their subject-matter would have enabled the Court to consider
whether they were of a legal nature or not, and whether there was any
occasion to reframe them. Thus all the preliminary issues could have been
disposed of before the opening of the oral proceedings on matters of
substance, which would have made it possible to focus those hearings on
precise and carefully limited subjects. This would have resulted in shorter
proceedings. The Court having chosen another course, it is only now, at the
final stage of the case, that the preliminary questions have been decided.

*

The most salient characteristic of the questions upon which the United
Nations General Assembly has sought the advisory opinion of the Court is

99
WESTERN SAHARA (SEP. OP. PETREN) 108

that they concern the legal categorization of situations which belong to a time
now long past.

This raises the question whether the General Assembly’s request meets the
requirements of Article 65, paragraph 1, of the Statute, according to which
the Court may give advisory opinions on legal questions. Does this mean that
even questions concerning the legal assessment of situations which have
ceased to exist may be submitted to it? It seems clear from the terms of the
present Advisory Opinion, in particular from paragraph 19 thereof, that that
is the view of the Court. I myself am unable to subscribe to this view. The
Court is the principal judicial organ of the United Nations; it is not an
historical research institute. There are numerous problems of the history of
law to which no definitive answer has yet been given. Yet no one would think
of submitting to the Court the question, for example, of the authenticity of the
will of the Emperor Trajan, or whether the invasion of Britain by William the
Conqueror was justified. These examples, extreme as they are, indicate the
impossibility of interpreting Article 65 of the Statute to mean that there is no
need to require that the questions submitted to the Court call for answers
which are such as will contribute to the clarification of present-day legal
problems. The Court would not otherwise be called upon to fulfil a judicial
function, a function which should also be furthered by its advisory opinions.

In my view, a request for an advisory opinion cannot be regarded as
admissible unless the question which it submits to the Court relates either to
the existence or the content of rights or obligations of international law, or to
the conditions which, if fulfilled,would result in the coming into existence, the
modification or the termination of such a right or obligation. Is that so with
regard to the present request for an advisory opinion?

The ninth paragraph of the preamble of resolution 3292 (X XIX) adopted
by the General Assembly on 13 Decernber 1974, as communicated to the
Court by the Secretary-General of the United Nations in a correct version in
August 1975, would suggest that this was so. It is there stated that a legal
controversy arose during the discussion on the status of the territory of
Western Sahara at the time of its colonization by Spain. Thus it is suggested
that it is upon that controversy that the opinion of the Court has been sought.
But who then are parties to this controversy, and to what precisely is it said to
relate? The reply to this question was hinted at by the Court when it made its
Order of 22 May 1975, by which it granted to Morocco, but refused to
Mauritania, the appointment of a judge ad hoc. As I have mentioned above,
the Court stated in that Order that there appeared to have existed on 13
December 1974 between Morocco and Spain, but not between Mauritania
and Spain, a legal dispute regarding the territory of Western Sahara, and that
the questions contained in the request for advisory opinion might be
considered to be connected with that dispute. The legal controversy alluded
to in General Assembly resolution 3292 (X XIX) is thus, it is suggested, a legal
dispute between Morocco and Spain regarding the territory of Western
Sahara.

100
WESTERN SAHARA (SEP. OP. PETREN) 109

The terms in which the Court expressed itself in the Order are such as to
suggest that it supposed that the present case related to a territorial claim
formulated by Morocco against Spain, and disputed by the latter. In
paragraph 34 of the Advisory Opinion one finds traces of the dispute which is
presented in the Order as appearing to have existed on 13 December 1974.
Paragraph 34 of the Advisory Opinion states, without making any reference
to the Order, that there is in this case a legal controversy, but one which arose
during the proceedings of the General Assembly and in relation to matters
with which it was dealing. The legal dispute between Morocco and Spain
which was taken by the Order of May 1975 to have existed on 13 December
1974 is thus transformed, in the Advisory Opinion, into a legal controversy
still existing in October 1975 but defined by reference to the proceedings of
the General Assembly. The rest of paragraph 34 of the Advisory Opinion, and
paragraphs 35 and 36, are devoted to a more detailed definition of this
controversy. It goes back to 1958, and originated from a claim by Morocco to
Western Sahara as being an integral part of its national territory, a claim
opposed by Spain. According to paragraph 36, the controversy which thus
arose in the General Assembly with regard to Western Sahara continued to
subsist.

Whatever may have been the position at the time of the discussions in the
General Assembly, the statements made by Morocco and Spain from the very
outset of the proceedings before the Court have made it clear that in the
present case there is no legal question pending between these two States with
regard to Western Sahara. Morocco does not dispute the present sovereignty
of Spain over the territory, and both Morocco and Spain accept, for its
decolonization, the application of the resolutions of the General Assembly.
In other words, the Court is not faced with a legal claim of right made by
Morocco against Spain, and disputed by Spain, which would have
constituted a legal dispute between the two States. The point on which their
opinions have differed since the discussions in the General Assembly is that
of the procedures still to be decided for the implementation of the
decolonization. For States taking part in discussions in the General Assembly
to express divergent views on the questions under discussion cannot be
regarded as constituting legal disputes between them. In my opinion, the
appointment in the present case of a judge ad hoc by Morocco by virtue of
Article 89 of the Rules was not warranted. Had I taken a different view of the
situation, I would have been of the opinion that Mauritania also was entitled
to choose a judge ad hoc. For those reasons, I voted against the Order of 22
May 1975 as a whole.

However, the legal character which Article 65, paragraph 1, of the Statute
requires of a question, if it is to be the subject of an advisory opinion, does not
depend on the existence of a legal dispute between two or more States. I must
thus pursue my examination of the legal character of the questions put to the
Court in the present request for an advisory opinion.

The context in which those questions have been formulated is that of the

101
WESTERN SAHARA (SEP. OP. PETREN) 110

decolonization of Western Sahara under Spanish administration. There is no
need to recall the place of decolonization, under the aegis of the United
Nations, in the present evolution of international law. Inspired by a series of
resolutions of the General Assembly, in particular resolution 1514 (XV), a
veritable law of decolonization is in the course of taking shape. It derives
essentially from the principle of self-determination of peoples proclaimed in
the Charter of the United Nations and confirmed by a large number of
resolutions of the General Assembly. But, in certain specific cases, one must
equally take into account the principle of the national unity and integrity of
States, a principle which has also been the subject of resolutions of the
General Assembly. It is thus by a combination of different elements of
international law evolving under the inspiration of the United Nations that
the process of decolonization is being pursued. The decolonization of a
territory may raise the question of the balance which has to be struck between
the right of its population to self-determination and the territorial integrity of
one or even of several States. The question may be raised, for example,
whether the fact that the territory belonged, at the time of its colonization, to
a State which still exists today justifies that State in claiming it on the basis of
its territorial integrity. That argument has been put forward, and has been
contested. The question of its validity in general and the question of its
applicability to Western Sahara are undeniably of a legal character.

It seems however that questions of this kind are not yet considered ripe for
submission to the Court. The reason is doubtless the fact that the wide variety
of geographical and other data which must be taken into account in questions
of decolonization have not yet allowed of the establishment of a sufficiently
developed body of rules and practice to cover all the situations which may
give rise to problems. In other words, although its guiding principles have
emerged, the law of decolonization does not yet constitute a complete body of
doctrine and practice. It is thus natural that political forces should be
constantly at work rendering more precise and complete the content of that
law in specific cases like that of Western Sahara. Thus the General Assembly
has reserved to itself the task of determining the methods to be adopted for the
decolonization of the territory in accordance with the principles of resolution
1514 (XV). But, before discharging that task, it felt the need to obtain an
advisory opinion of the Court on two questions which were regarded as
preliminary to the decisions to be taken.

The questions on which an advisory opinion of the Court is requested relate
to the status of Western Sahara at a period in the past, defined as the time of
its colonization by Spain. The Court is asked to answer first the question
whether, at that time, Western Sahara was a territory belonging to no-one
(terra nullius). In the event of its answer to that first question being in the
negative, it is asked to answer a second question, namely what the legal ties
were between the said territory and the Kingdom of Morocco and the
Mauritanian entity. Taken literally, those two questions only asked the Court
to define the legal status of Western Sahara in an already distant past. The
Court is not called upon to lift its eyes to the present, still less to the future. It

102
WESTERN SAHARA (SEP. OP. PETREN) 111

is not asked to draw from its historical research any legal conclusion relating
to the Western Sahara of today or of tomorrow.

It follows from what I have said above that, if such were the meaning of the
questions put to the Court, I would not find they had the legal character
required by Article 65, paragraph 1, of the Statute, for they would not call for
any answer bearing on the solution of a legal problem of the present time. In
the present Advisory Opinion, however, the Court defines the two questions
in such a way as to create such a link with the present time. This is to be found
in inter alia paragraphs 85 and 161 of the Advisory Opinion. The Court
explains there that in answering the request of the General Assembly it must
indicate whether at the time of its colonization, Western Sahara had, with the
Kingdom of Morocco and the Mauritanian entity, such legal ties as may
affect the policy to be followed in its decolonization. Then the Court fulfils
that task, not in the operative part of its Advisory Opinion, but in paragraph
162, to which the operative part expressly refers. There the Court states that it
has not found legal ties of such a nature as might affect the application of
General Assembly resolution 1514 (XV) in the decolonization of Western
Sahara and, in particular, of the principle of self-determination through the
free and genuine expression of the will of the peoples of the territory. It is that
approach in the present Advisory Opinion which confers on it in my view the
character of an answer to a legal question within the meaning of Article 65,
paragraph 1, of the Statute. But is this really in harmony with the request of
the General Assembly?

I have just observed that, taken literally, the questions asked do not call on
the Court to define a current legal situation. Throughout the proceedings,
Morocco and Mauritania have asserted that the Court was not asked to
pronounce on the effect its findings might have on the procedures for the
decolonization of Western Sahara. According to those two States, which
played an important part in the formulation and adoption of resolution 3292
(XXIX), the effect which the Court’s conclusions might possibly have as
regards determination of the procedures for the decolonization of. Western
Sahara is entirely a matter for the decisions of a political nature which the
General Assembly has reserved for itself. That being so, one may wonder
whether the interpretation which the Court has decided to give to the
questions put is in fact in accordance with the intentions of the General
Assembly, and whether it does not, rather, represent a new formulation of
those questions.

However that may be, I think that this approach by the Advisory Opinion
should have been the subject of a deliberation and a decision at the beginning
and not right at the end of the proceedings. To me it is a further example of a
preliminary question which may arise in advisory proceedings and which
should, in my view, be treated as such and dealt with before the definitive
opening of any proceedings on the merits. It seems to me that in the present
case to have organized the proceedings in that way would have been

103
WESTERN SAHARA (SEP. OP. PETREN) 112

particularly advisable out of consideration for the States represented before
the Court, which have unceasingly repeated that the General Assembly had
by no means asked the Court to state its view concerning the possible effect its
findings might have on the decolonization procedure. In not revealing that it
contemplated doing so, the Court failed to convey to the States concerned the
importance for them of stating their views on the subject.

The question of the extent to which, and under what conditions, past legal
ties may influence the decolonization of a territory seems to me to fall within
an as yet inadequately explored area of contemporary international law. That
is why I find that the Court should not have approached those questions
without first examining both their theoretical and their practical aspects. I am
bound to say that paragraph 162 of the Advisory Opinion bears no signs of
any such analysis.

The participation of the interested States had conferred on the present
proceedings a wholly unusual character tending to obscure the difference in
principle between contentious and advisory proceedings. Whereas in
contentious proceedings the Court has before it parties who plead their cause
and must, where necessary, produce evidence in support of their contentions,
in advisory proceedings it is assumed that the Court will itself obtain the
information it needs, should the States not have supplied it. In contentious
proceedings, if a party does not succeed in producing good grounds for a
claim, the Court has only to dismiss it, whereas in advisory proceedings the
Court’s task is not confined to assessing the probative force of the
information supplied by States, but consists in trying to arrive at an opinion
with the help of all the elements of information available to it.

In the present case, the General Assembly, in formulating its request for an
advisory opinion, expressly called upon Spain, Morocco and Mauritania to
submit to the Court all such information and documents as might be needed
to clarify the questions posed. In response to that call, those three States, who
were joined by Algeria, continued before the Court the discussion over
Western Sahara on which they had embarked in the General Assembly. As a
result the proceedings assumed an aspect which was much more contentious
than advisory. Thus we had the three States submitting to the Court abundant
historical and cartographical documentation the significance of which was
the subject of much dispute. The same events, the same treaties; the same
legislative and administrative acts, and the same religious, cultural and
linguistic phenomena were represented and interpreted in a variety of ways,
which were often contradictory. On many a point the Court was invited to
choose between differing contentions.

Although those differences of view between the interested States did not
culminate in the claiming of rights, the proceedings developed as though that
had been so. Action by the Court to obtain other elements of information
than those made available to it by the interested States were thereby

104
WESTERN SAHARA (SEP. OP. PETREN) 113

diminished. The Court did not feel the need to seek other information than
that submitted to it by the interested States. It did not arrange for experts in
Islamic law or in the history of northern Africa to sit with it as assessors, as its
Statute would have allowed. It is common knowledge that its internal
practice does not provide for the appointment of juges-rapporteurs. It is true
that each judge has had to struggle—as far as his knowledge of languages
would allow—through the immense literature existing on the questions of
African history to which reference was made, and has been able to inform his
‘ colleagues of the fruit of his reading. It is nevertheless striking that the
Advisory Opinion should be based almost exclusively on the documents and
arguments submitted by the interested States, which are accepted or dismissed
in the light of an examination of the evidence adduced. One does not find here
the margin of uncertainty in which an advisory opinion ought to leave the
facts which have neither been proved nor disproved.
*

What has just been expounded does not affect the competence of the Court
to give an advisory opinion on questions defined by it in the way in which it
has defined those put to it by the General Assembly. There remains the
question of the propriety of the Court’s answering them. The need to go into
that question is, in my view, particularly acute as regards the first of the two
questions put to the Court, namely whether Western Sahara was, at the time
of colonization by Spain, a territory belonging to no-one (terra nullius).

This question originated in a debate at the beginning of which the validity
of Spain’s titles to various parts of Western Sahara had been contested. It is
understandable that the term terra nullius should have made its appearance in
that debate, since that technical term has been used by legal writers, to define
the legality of certain ways in which colonial Powers acquired territory. But
that phase of the debate on Western Sahara is now over. The request for an
advisory opinion does not ask the Court to state its view as to the lawfulness
of the acquisition by Spain of sovereignty over Western Sahara. The question
of whether the territory was terra nullius at the time of colonization is thus
without object in the context of the present case. What the General Assembly
felt the need to be informed about by the Court was the validity of the claims
of Morocco and Mauritania, of which one claimed that it had sovereignty
over Western Sahara at the time of colonization, whereas the other asserted
that at that time the territory belonged in co-sovereignty to an assemblage of
emirates and tribal confederations called the Mauritanian entity. In its
answer to the first of the questions put by the General Assembly, the Advisory
Opinion sidesteps that object of the request. Paragraphs 81 and 82 of the
Opinion evade the question of sovereignty when they state that Western
Sahara was not terra nullius since there were in that territory nomadic tribes
having a social and political organization. This latter fact has never been
disputed by Spain and will hardly be news to the General Assembly.

105
WESTERN SAHARA (SEP. OP. PETREN) 114

In view of the foregoing, I find it pointless and consequently inappropriate
for the Court to answer the first of the two questions put.

As regards the second question, the circumstances are different. Relating as
it does to the legal ties which may have existed between Western Sahara and
Morocco or the Mauritanian entity, it covers the problem of sovereignty. In
my view, it is essentially on that point that the General Assembly needs
enlightenment. That is why I find it proper to answer the second question. -

The answer of the Court to that question is given in paragraph 162 of the
Advisory Opinion. The essential part of that paragraph is the Court’s
conclusion that the materials and information presented to it do not establish
any tie of territorial sovereignty between the territory of Western Sahara and
the Kingdom of Morocco and the Mauritanian entity. I do not believe it
possible to arrive at any other conclusion on the basis of the information
available to the Court. I am therefore also in agreement with the last sentence
of paragraph 162, according to which the Court has not found legal ties of
such a nature as might affect the application of resolution 1514 (XV) in the
decolonization of Western Sahara and, in particular, of the principle of
self-determination through the free and genuine expression of the will of the
peoples of the territory. I feel it is as well to point out that this sentence does
not indicate what would have been the effect on the decolonization of
Western Sahara of a pronouncement by the Court establishing the existence
of former ties of sovereignty between that territory and Morocco or the
Mauritanian entity.

In my view, the findings stated in the last two sentences of paragraph 162
suffice to answer the General Assembly’s question, which only relates to the
existence of legal ties which belong to the past but which are such as to allow
Morocco or Mauritania now to make claims concerning the decolonization
of Western Sahara. The beginning of paragraph 162, however, contains two
statements to which I cannot subscribe, for in my view they are superfluous
and go beyond the purpose of the request for an advisory opinion. The Court
states that the materials and information presented to it show the existence of
legal ties of allegiance between the Sultan of Morocco and some of the
nomadic tribes found in the territory of Western Sahara, together with the
existence of rights, including certain rights relating to the land, which
constitute legal ties between the Mauritanian entity, as understood by the
Court, and the territory of Western Sahara. For my part, I doubt whether the
information available to the Court allows it to make such a categorical
assertion. The effect of the first statement depends in any case on an analysis
of the real significance of the allegiance mentioned, and on an exact
identification of the tribes acknowledging it and of the parts of Western
Sahara inhabited by them. No such analysis or identification are to be found
in the Advisory Opinion.

Furthermore, the ties which existed between the territory of Western
Sahara and the Mauritanian entity were certainly numerous and important,
but one could not regard them as legal ties between them. Mauritania’s

106
WESTERN SAHARA (SEP. OP. PETREN) 115

contribution to the proceedings, in particular, showed the existence, at the
period referred to by the request for an advisory opinion, of a way of life and
a rich cultural heritage common to alarge number of tribes leading anomadic
existence in vast territories of north-west Africa included today in Western
Sahara and in the neighbouring States, Mauritania in particular. The fact that
distinct tribes have the same religion, the same language, the same social and
political structure, the same mode of life and the same literary, musical and
artistic traditions does not mean that they are welded together in a State
entity. It is true that non-legal ties of that kind could give rise to the
establishment of legal ties amounting to the creation of such an entity, but no
such development took place with regard to the Bilad Shinguitti, the
traditional appellation of the territories where the said tribes were to be
found. That does not mean that the General Assembly may not find it
appropriate to take into account the non-legal factors mentioned above when
it is determining the procedures to be followed in the decolonization of
Western Sahara, but its decision in that connection will be of a purely
political character. It is thus not for the Court to pronounce thereon.

That is why I find that the first part of paragraph 162 of the Advisory
Opinion should not have been included, particularly as the request for an
advisory opinion did not ask the Court for any finding on the existence of ties
between the territory of Western Sahara and Morocco or the Mauritanian
entity other than such legal ties as might affect the future application of
resolution 1514 (XV in the decolonization of the territory.

(Signed) S. PETRÉN.

107
